 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   El Paso Natural Gas Company, LLC,                 No. CV14-8165-PCT-DGC
10                  Plaintiff,                         ORDER GRANTING JOINT
                                                       MOTION TO CLARIFY OR AMEND
11   v.                                                THE ORDER AND JUDGMENT
12   United States of America, et al.,
13                  Defendants.
14
15
16          Upon review of Plaintiff El Paso Natural Gas Company, LLC’s (“El Paso”) and
17   Defendant United States of America’s joint motion to clarify or amend the Order and
18   Judgment (Doc. 221), the Court hereby finds that there is good cause to amend the Court’s
19   decision regarding the 42 U.S.C. § 9607(n) defense and the corresponding provision in
20   Judgment. Specifically, the 5% share that the Court allocated to the United States on the
21   basis of CERCLA “owner” liability need not be satisfied out of tribal trust assets.
22          Accordingly, the order (Doc. 217) is hereby amended to include the following
23   footnote at the conclusion of the discussion in “Section IV. Application of § 107(n)” at
24   page 52 of ECF No. 217:
25          “After this decision, the Parties filed a joint motion to clarify or amend
26          the order and judgment pursuant to Federal Rules of Civil Procedure 59
27          and 60 to address the Court’s application of the CERCLA § 107(n)
28          defense. As set forth in the Parties’ joint motion, the United States’
 1          position is that no tribal trust assets may be used to pay the judgment in
 2          this case, and El Paso disagreed with the § 107(n) ruling for different
 3          reasons. It is not necessary to resolve those issues, however, as the Court
 4          has granted the Parties’ joint request to amend the judgment so the 5%
 5          share allocated to the United States on the basis of CERCLA “owner”
 6          liability will be paid by the United States, but need not be paid out of any
 7          tribal trust assets.”
 8          IT IS ORDERED:
 9          1.     The parties’ joint motion to clarify or amend the order and judgment
10   (Doc. 221) is granted. The Court’s Order filed April 16, 2019 (Doc. 217), is amended by
11   the Court.
12          2.     The Clerk of Court is directed to amend the judgment in this case (Doc. 218)
13   to read as follows: With respect to El Paso’s claim for response costs of $1,393,448
14   through August 2016, and $502,500 paid to the United States, 65% of the liability for these
15   costs is allocated to El Paso and 35% to the United States. The United States shall
16   reimburse El Paso for 35% of these costs, or $663,581.80.
17          With respect to other response costs incurred to date and future response costs, 65%
18   of the liability for these costs is allocated to El Paso and 35% to the United States.
19          Dated this 16th day of May, 2019.
20
21
22
23
24
25
26
27
28


                                                   2
